DETAILED ACTION
Status of Claims 
This Final Office Action is responsive to Applicant's reply filed January 5, 2022. 
Claims 1 and 15-17 have been amended.
Claims 1-13 and 15-20 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority of Foreign Application KR10-2019-0027060 filed on 3/8/2019. Applicant's claim for the benefit of this prior-filed application is acknowledged. Acknowledgment is made of applicant' s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Response to Arguments
The previously pending 35 USC 103 rejections have been withdrawn in response to Applicant’s claim amendments. See below for reasoning. 
Applicant’s amendments have been fully considered, but do not overcome the previously pending 35 USC 101 rejections. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With regard to the limitations of claims 1-13 and 15-20, Applicant argues that the claims are patent eligible under 35 USC 101 because the pending claims are not directed toward an abstract idea and integrate the abstract idea into practical application. The Examiner respectfully disagrees. The Examiner has already set forth a prima facie case under 35 USC 101. The Applicant merely summarizes the independent claim and does not point out specifics for eligibility. The Examiner asserts that the claimed system, process, interface and modules are so generically recited that they merely constitute general purpose computer components (See PEG 2019 and MPEP 2106.05), which do not make the claim eligible. The Examiner points to the rejection below for more details. Applicant’s arguments are not persuasive.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible 
            In the instant case (Step 1), claims 1-13 and 16-20 are directed toward a process and claims 15 are directed toward a product; which are statutory categories of invention. Additionally (Step 2A Prong One), the independent claims are directed toward a management method for detailed engineering of a plant project in a method of managing a project in a system for managing a schedule of the plant project using index data required for measurement of completion rating of a plant after a contract time of the plant project, wherein the system comprises a command processor, an application module controller, an application module, and a database for storing the index data, wherein the application module controller comprises a plurality of mapping units and a plurality of interface units, wherein the plurality of mapping units comprises a data management module mapping unit, an assessment module mapping unit, and a schedule management module mapping unit, wherein the plurality of interface units comprises a data management module interface unit, an assessment module interface unit, and a schedule management module interface unit, wherein the application module comprises a plurality of modules, which includes a data management module, an assessment module, and a schedule management module, wherein the management method comprises: determining a start date for a process of the project; receiving, by the command processor, a command; decoding, by the command processor, the command; transmitting, by the command processor, the decoded command to a corresponding mapping unit of the plurality of mapping units according to the decoded mapping, by the corresponding mapping unit, the decoded command to a device level command; providing the device level command, to a corresponding module of the plurality of modules according to the device level command, via a corresponding interface unit of the plurality of interface units; responsive to receiving the device level command that is to prepare an engineering maturity assessment data, preparing, by the data management module, the engineering maturity assessment data including the index data, which is correlated with one or both of a construction labor cost increase and a construction duration delay as a result of regression analysis; responsive to receiving the device level command that is to determine a key milestone schedule, determining, by the schedule management module, the key milestone schedule including a key milestone time; responsive to receiving the device level command that is to calculate a first engineering maturity assessment score, calculating at the contract time, by the assessment module, the first engineering maturity assessment score by using the engineering maturity assessment data including the index data; responsive to receiving the device level command that is to compare the first engineering maturity assessment score with a first reference value, comparing, by the assessment module, the first engineering maturity assessment score with the first reference value, responsive to receiving the device level command that is to calculate a second engineering maturity assessment score, calculating at the key milestone time, by the assessment module, the second engineering maturity assessment score by using the engineering maturity assessment data including the index data, as a result of the comparison with the first reference value, when the first engineering maturity assessment score is less than the first reference value; responsive to receiving the device level command that is to compare the second engineering maturity assessment score with a second reference value, comparing, by the assessment module, the second engineering maturity assessment score with the second reference value; responsive to receiving the device level command that is to calculate a third engineering maturity assessment score, calculating at the start date, by the assessment module, the third engineering maturity assessment score by using the engineering maturity assessment data including the index data, as a result of the comparison with the second reference value, when the second engineering maturity assessment score is less than the second reference value; and responsive to receiving the device level command that is to compare the third engineering maturity assessment score with a third reference value, comparing, by the assessment module, the third engineering maturity assessment score with the third reference value, wherein if the third engineering maturity assessment score is less than the third reference value, the process is performed according to the start date for the process of the project, and steel cutting is performed, wherein the contract time is before the key milestone time, wherein the key milestone time is before the start date, and wherein a time of the steel cutting corresponds to the start date (Organizing Human Activity), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are analyzing received input data regarding management of engineering of plant projects, the data including index data, start dates, and milestone dates to determine engineering maturity assessment scores, which are used for project management purposes, and where the scheduling is being used to manage milestones, which is a commercial interaction for meeting project deadlines. The Applicant’s claimed 
Step 2A Prong Two: In this application, even if not directed toward the abstract idea, the above “in a system, wherein the system comprises a command processor, an application module controller, an application module, and a database for storing the index data, wherein the application module controller comprises a plurality of mapping units and a plurality of interface units, wherein the plurality of mapping units comprises a data management module mapping unit, an assessment module mapping unit, and a schedule management module mapping unit, wherein the plurality of interface units comprises a data management module interface unit, an assessment module interface unit, and a schedule management module interface unit, wherein the application module comprises a plurality of modules, which includes a data management module, an assessment module, and a schedule management module, wherein the management method comprises; receiving, by the command processor, a command; decoding, by the command processor, the command; transmitting, by the command processor, the decoded command to a corresponding mapping unit of the plurality of mapping units according to the decoded command; by the corresponding mapping unit; providing the device level command, to a corresponding module of the plurality of modules, via a corresponding interface unit of the plurality of interface units; responsive to receiving the device level command that is to prepare an engineering maturity assessment data, by the data management module, by the schedule management module, by the assessment module, by the assessment module, by the assessment module, by the assessment 
In addition, dependent claims 2-13 and 16-20 further narrow the abstract idea and present no additional elements that would integrate the abstract idea into a practical application (See PEG 2019 and MPEP 2106.05).
The claimed “system, wherein the system comprises a command processor, an application module controller, an application module, and a database for storing the index 
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claims 1-13 and 16-20; and Product claims 15 recite a system, wherein the system comprises a command processor, an application module controller, an application module, and a 
In addition, claims 2-13 and 16-20 further narrow the abstract idea identified in the independent claims and present no additional elements that provide significantly more.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed (See MPEP 2106.05). The additional limitations of the independent and dependent claim(s) when considered individually and 

Allowable over 35 USC 103
Claims 1-13 and 15-20 are allowable over the prior art, but remain rejected under §101 for the reasons set forth above. Independent claims 1 and 15 disclose a product and method for managing detailed engineering of plant projects through analyzing specific details of the project plan to determine when certain parts of the project should be performed (e.g. scheduling).
Regarding a possible 103 rejection: The closest prior art of record is:
Henderson (US 2009/0216602 A1) – which discloses schedule analyzing involving float profiles and risks. 
Cantor et al. (US 2014/0222497 A1) – which discloses detecting patterns for determining if project schedule deadlines are going to be missed.
Park et al. (US 2013/0117066 A1) – which discloses a decision support system for project management decisions.

The prior art of record neither teaches nor suggests all particulars of the limitations as recited in claims 1 and 15, such as managing detailed engineering of plant projects through analyzing specific details of the project plan to determine when certain parts of the project should be performed (e.g. scheduling), including index data, start dates, and a management method for detailed engineering of a plant project in a method of managing a project in a system for managing a schedule of the plant project using index data required for measurement of completion rating of a plant after a contract time of the plant project, wherein the system comprises a command processor, an application module controller, an application module, and a database for storing the index data, wherein the application module controller comprises a plurality of mapping units and a plurality of interface units, wherein the plurality of mapping units comprises a data management module mapping unit, an assessment module mapping unit, and a schedule management module mapping unit, wherein the plurality of interface units comprises a data management module interface unit, an assessment module interface unit, and a schedule management module interface unit, wherein the application module comprises a plurality of modules, which includes a data management module, an assessment module, and a schedule management module, wherein the management method comprises: determining a start date for a process of the project; receiving, by the command processor, a command; decoding, by the command processor, the command; transmitting, by the command processor, the decoded command to a corresponding mapping unit of the plurality of mapping units according to the decoded command; mapping, by the corresponding mapping unit, the decoded command to a device level command; providing the device level command, to a corresponding module of the plurality of modules according to the device level command, via a corresponding interface unit of the plurality of interface units; responsive to receiving the device level command that is to prepare an engineering maturity assessment data, preparing, by the data management module, the engineering maturity assessment data including the index data, which is correlated with one or both of a construction labor cost increase and a construction duration delay as a result of regression analysis; responsive to receiving the device level command that is to determine a key milestone schedule, determining, by the schedule management module, the key milestone schedule including a key milestone time; responsive to receiving the device level command that is to calculate a first engineering maturity assessment score, calculating at the contract time, by the assessment module, the first engineering maturity assessment score by using the engineering maturity assessment data including the index data; responsive to receiving the device level command that is to compare the first engineering maturity assessment score with a first reference value, comparing, by the assessment module, the first engineering maturity assessment score with the first reference value, responsive to receiving the device level command that is to calculate a second engineering maturity assessment score, calculating at the key milestone time, by the assessment module, the second engineering maturity assessment score by using the engineering maturity assessment data including the index data, as a result of the comparison with the first reference value, when the first engineering maturity assessment score is less than the first reference value; responsive to receiving the device level command that is to compare the second engineering maturity assessment score with a second reference value, comparing, by the assessment module, the second engineering maturity assessment score with the second reference value; responsive to receiving the device level command that is to calculate a third engineering maturity assessment score, calculating at the start date, by the assessment module, the third engineering maturity assessment score by using the engineering maturity assessment data including the index data, as a result of the comparison with the second reference value, when the second engineering maturity assessment score is less than the second reference value; and responsive to receiving the device level command that is to compare the third engineering maturity assessment score with a third reference value, comparing, by the assessment module, the third engineering maturity assessment score with the third reference value, wherein if the third engineering maturity assessment score is less than the third reference value, the process is performed according to the start date for the process of the project, and steel cutting is performed, wherein the contract time is before the key milestone time, wherein the key milestone time is before the start date, and wherein a time of the steel cutting corresponds to the start date (as required by independent claims 1 and 15)”, thus rendering claims 1, 15 and their dependent claims as allowable over the prior art. 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until 
The prior art made of record, but not relied upon is considered pertinent to applicant's disclosure is listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HENRY whose telephone number is (571)270-0504.  The examiner can normally be reached on Monday-Thursday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN EPSTEIN can be reached on (571)-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.